DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 17 June 2022 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al. (US 2017/0334066 A1) in view of Namiki et al. (US 2017/0239766 A1).
a.	Regarding claim 1, Levine discloses a system comprising:
a first robotic cell (Levine disclose a robotic system at Fig. 1-108A, 1-180A and ¶¶0049-0051) within a neural network (CNN or “neural network” at Fig. 1-125 and ¶0060), the first robotic cell including at least one first visual sensor (Levine discloses a vison sensor at Fig. 1-184A and ¶0051) and at least one robotic arm for manipulating a part or a tool (Levine discloses that ““robot arms” having multiple degrees of freedom to enable, through movement of the robot, a traversal of grasping end effectors 182A and 182B along any of a plurality of potential paths to position the grasping end effectors 182A and 182B in desired poses” at Fig. 1-182A and ¶0050), the first robotic cell being is configured:
collect, using the at least one first visual sensor, first visual data set (Levine discloses that “The vision sensor 184A has a field of view of at least a portion of the workspace of the robot 180A, such as the portion of the workspace that includes example objects 191A. Although resting surface(s) for objects 191A are not illustrated in FIG. 1, those objects may rest on a table, a bin, and/or other surface(s). Objects 191A include a spatula, a stapler, and a pencil. In other implementations more objects, fewer objects, additional objects, and/or alternative objects may be provided during all or portions of object motion attempts of robot 180A as described herein” at ¶ 0052) and label the first visual data set (Levin discloses that “each frame can also be annotated with: the gripper pose at the time step of the frame, which may be referred to herein as the “internal state” or “robot state”; and the action at the time step, which may correspond to gripper pose at a subsequent (e.g., next) time step, or a motion vector or command to reach the gripper pose at the subsequent time step” at ¶ 0044) (emphasis added). Moreover, Levin discloses that “the system may store a current image generated by a vision sensor associated with the robot and associate the image with the current instance (e.g., with a timestamp)” at Fig. 3-358 and ¶0066); and
a second robotic cell (Levine disclose a robotic system at Fig. 1-108B, 1-180B and ¶¶0049-0051) within the neural network (CNN or “neural network” at Fig. 1-125 and ¶0060), the second robotic cell including at least one second visual sensor (Levine discloses a vison sensor at Fig. 1-184B and ¶0051) and at least one robotic arm for manipulating the part or the tool (Levine discloses that ““robot arms” having multiple degrees of freedom to enable, through movement of the robot, a traversal of grasping end effectors 182A and 182B along any of a plurality of potential paths to position the grasping end effectors 182A and 182B in desired poses” at Fig. 1-182A and ¶0050), the second robotic cell is configured to:
collect, using the at least one second visual sensor, a second visual data set (Levine discloses that “The vision sensor 184B has a field of view of at least a portion of the workspace of the robot 1808, such as the portion of the workspace that includes example objects 191B. Although resting surface(s) for objects 191B are not illustrated in FIG. 1, they may rest on a table, a bin, and/or other surface(s). Objects 191B include a pencil, a stapler, and glasses. In other implementations more objects, fewer objects, additional objects, and/or alternative objects may be provided during all or portions of object motion attempts of robot 1808 as described herein” at ¶ 0052); and the neural network (Levin’s disclosure that “the system may store a current image generated by a vision sensor associated with the robot and associate the image with the current instance (e.g., with a timestamp)” and “ . . .  backpropagation and/or other training techniques on the neural network based on comparison of the predicted image to the image of the second frame of the training example. In some implementations, the system determines an [sic] reconstruction loss based on the comparison, and updates the neural network based on the [sic] reconstruction loss” reads on Fig. 3-358, Fig. 5-562 and ¶0066, 0085).
However, Levine does not disclose compare the labeled first visual data set with new the second visual data set to evaluate the neural network.
Namiki discloses compare the labeled first visual data set with new the second visual data set to evaluate the neural network (Namiki discloses that “the NN update control unit 63 compares a determination result (“OK” “NG”) calculated by the neural network 62 in accordance with the partial picture image given by the state quantity observation unit 61 and the first label (supervisor data) of the partial picture image, and performs update control for changing the weight for each neuron of the neural network 62 so as to increase a probability that the comparison result matches” at Fig. 24-63 and ¶ 0218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the NN update control unit of Namiki to Levine’s neural network).
The suggestion/motivation would have been to provide a process that “a detection result and a correctness and incorrectness determination result can checked easily” (Namiki; ¶ 0015).
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein the first robotic cell and the second robotic cell include respective ones of a first perception controller and a second perception controller (Levine discloses that each robot has a robot control system at Fig. 8-860 and ¶0116), and each of the first and second perception controllers is connected to a central perception server (Levine discloses that each of the robot has an architecture comprising robot control system “implemented in one or more processors, such as a CPU, GPU, and/or other controller(s) of the robot” in “ computing device … [being] of varying types including a workstation, server, computing cluster, blade server, server farm, or any other data processing system or computing device” at Fig. 8-840, 8-860, 9-910, ¶¶0113-0115, 0123).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein each of the first and second perception controllers of the first and second robotic cells (Levine discloses that each robot has a robot control system at Fig. 8-860 and ¶0116) is in communication with the at least one first visual sensor or the at least one second visual sensor (Levine discloses vison sensors at Fig. 1-184A, 1-184B and ¶0051) of the corresponding one of the first and second robotic cells (Levine discloses that “Although control system 860 is illustrated in FIG. 8 as an integral part of the robot 820, in some implementations, all or aspects of the control system 860 may be implemented in a component that is separate from, but in communication with, robot 820. For example, all or aspects of control system 860 may be implemented on one or more computing devices that are in wired and/or wireless communication with the robot 820, such as computing device 910” at ¶0116) (emphasis added).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the first robotic cell and the second robotic cell include respective ones of a first robot controller and a second robot controller (Levine discloses that each robot has a robot control system at Fig. 8-860 and ¶0116), and each of the first and second robot controllers is configured to manipulate the at least one robotic arm of the corresponding one of the first robotic cell and the second robotic cell (Levine discloses that ““robot arms” having multiple degrees of freedom to enable, through movement of the robot, a traversal of grasping end effectors 182A and 182B along any of a plurality of potential paths to position the grasping end effectors 182A and 182B in desired poses” at Fig. 1-182A, 1-182B, and ¶0050).
e.	Regarding claim 5, the combination applied in claim 1 discloses wherein each of the robotic arms includes a tool attached thereto (Levine discloses that ““robot arms” having multiple degrees of freedom to enable, through movement of the robot, a traversal of grasping end effectors 182A and 182B along any of a plurality of potential paths to position the grasping end effectors 182A and 182B in desired poses” at Fig. 1-182A, 1-182B, and ¶0050).
f.	Regarding claim 6, the combination applied in claim 1 discloses wherein each of the first and second robotic cells is configured to control illumination of a workspace in which the part or the tool is placed (Levine discloses that “the vision sensor 184A has a field of view of at least a portion of the workspace of the robot 180A, such as the portion of the workspace that includes example objects 191A. . . . The vision sensor 184B has a field of view of at least a portion of the workspace of the robot 1808, such as the portion of the workspace that includes example objects 191B.” at Fig. 1 and ¶0052).
g.	Regarding claim 7, the combination applied in claim 1 discloses wherein the first labeled visual data set (Levin discloses that “each frame can also be annotated with: the gripper pose at the time step of the frame, which may be referred to herein as the “internal state” or “robot state”; and the action at the time step, which may correspond to gripper pose at a subsequent (e.g., next) time step, or a motion vector or command to reach the gripper pose at the subsequent time step” at ¶ 0044. (emphasis added)) is generated without the part or the tool in the workspace and with the part or the tool in the workspace (Levine discloses that the object taken from the vision sensors could be the one part of the workspace or rest on other places such as a table, a bin, or other surfaces” at Fig. 1 and ¶0052).
h.	Regarding claim 8, the combination applied in claim 1  discloses wherein the second visual data set is generated without the part of the tool in the workspace and with the part or the tool in the workspace (Levine discloses that the object taken from the vision sensors could be the one part of the workspace or rest on other places such as a table, a bin, or other surfaces” at Fig. 1 and ¶0052).
i.	Regarding claim 9, the combination applied in claim 1 discloses wherein collecting the second visual data set by the second robotic cell is performed in parallel with collecting the first visual data set by the first robotic cell (Levine discloses two robotic systems, which each of them comprises a robot, a vision sensor, and a robot arm that are connected parallel to the neural network at Fig. 1 and ¶¶0049-0060).
j.	Regarding claim 10, the combination applied in claim 1 discloses  wherein the first labeled visual data set and the second visual data each include a determination of a location of the part or the tool relative to the at least one visual sensor of the first and second robotic cells, respectively (Levine discloses that “the vision sensor 184A has a field of view of at least a portion of the workspace of the robot 180A, such as the portion of the workspace that includes example objects 191A. . . . The vision sensor 184B has a field of view of at least a portion of the workspace of the robot 1808, such as the portion of the workspace that includes example objects 191B.” at Fig. 1 and ¶0052) (emphasis added).

Conclusion
Following is a reference related to the claimed invention:
Habibi et al. (US 8,095,237 B2):  method of three-dimensional object location and guidance to allow robotic manipulation of an object with variable position and orientation using a sensor array which is a collection of one or more sensors capable of forming a single image.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664